 

SAFEWAY INC.
2011 EQUITY AND INCENTIVE AWARD PLAN


PERFORMANCE SHARE AWARD GRANT NOTICE


Safeway Inc., a Delaware corporation, (the “Company”), pursuant to its 2011
Equity and Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”) an award of performance
shares (“Performance Shares”). Each Performance Share represents the right to
receive one share of common stock of Safeway Inc. (a “Share”) upon the
achievement of certain performance goals. This award of Performance Shares is
subject to all of the terms and conditions set forth herein and in the
Performance Share Award Agreement attached hereto as Exhibit A (the “Performance
Share Award Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Performance Share
Award Agreement.


Participant:
[__________________________]
Grant Date:
[______________ __], 20__
Target Number of Performance Shares:
[_____________]
Performance Commencement Date:
[_____________]
Performance Goals:
See Section 2.2 of the Performance Share Award Agreement
Termination:
Pursuant and subject to Section 2.5 of the Performance Share Award Agreement, if
Participant ceases to be an Employee, Consultant or Director prior to the
applicable Payment Date, all Performance Shares that have not been paid on or
prior to the date of such termination of services will thereupon be forfeited
automatically by Participant without payment of any consideration therefor.



By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Performance Share Award
Agreement and this Grant Notice. Participant has reviewed the Performance Share
Award Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Performance Share
Award Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Performance Share
Award Agreement. If Participant is married, his or her spouse has signed the
Consent of Spouse attached to this Grant Notice as Exhibit B.


SAFEWAY INC.:
PARTICIPANT:




By:
 
 
Robert L. Edwards,
President and CEO
Print Name:
 
 
 
 
 
 
 
Address:
 
 
 
 
 




--------------------------------------------------------------------------------

 

EXHIBIT A
TO PERFORMANCE SHARE AWARD GRANT NOTICE


SAFEWAY INC. PERFORMANCE SHARE AWARD AGREEMENT


Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) to
which this Performance Share Award Agreement (this “Agreement”) is attached,
Safeway Inc., a Delaware corporation (the “Company”), has granted to Participant
an award of performance shares (“Performance Shares”), specified in the Grant
Notice, upon the terms and conditions set forth in the Safeway Inc. 2011 Equity
and Incentive Award Plan, as such plan may be amended from time to time (the
“Plan”), the Grant Notice and this Agreement.




ARTICLE I

GENERAL


1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


(a)    “Cause” shall have the meaning ascribed to such term in any written
employment agreement between or among the Company and/or any of its subsidiaries
and Participant and, if no such written employment agreement shall be in force
or effect, shall mean (a) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes the Company public disgrace
or disrepute, or adversely affects the Company’s operations, financial
performance, or relationship with its customers; (b) misappropriation of funds
or other property of the Company or its affiliates; (c) refusal to perform the
lawful and reasonable directives of Participant’s supervisor, the Company’s
Chief Executive Officer or the Board; (d) failure by Participant to perform the
duties of his or her employment with the Company or any of its subsidiaries
which continues for a period of fourteen (14) days (other than by reason of
illness or injury); or (e) material breach of any agreement with or duty owed to
the Company or any of its affiliates. However, none of the foregoing events or
conditions will constitute Cause unless the Company provides Participant with
written notice of the event or condition and thirty (30) days to cure such event
or condition (if curable) and the event or condition is not cured within such
30-day period.


(b)    “Determination Date” shall mean the date, as determined by the
Administrator, on which the Administrator determines whether and to what extent
the Performance Goals have been attained; provided, however, that the
Determination Date with respect to the applicable Performance Period shall be no
later than March 15 of the calendar year following the end of such Performance
Period.


(c)    “Good Reason” shall have the meaning ascribed to such term in any written
employment agreement between or among the Company and/or any of its subsidiaries
and Participant and, if no such written employment agreement shall be in force
or effect, shall mean the occurrence of any of the following, without
Participant’s prior consent: (a) a material, adverse change in Participant’s
responsibilities, authority or duties (including as a result of the assignment
of duties materially inconsistent with Participant’s position); (b) a material
reduction in Participant’s base salary; (c) a material transfer of Participant’s
principal place of employment to a location more than fifty (50) miles away from
Participant’s principal place of employment immediately prior to the Change in
Control; or (d) the Company’s material breach of this Agreement. However, none
of the foregoing events or conditions will constitute Good

A-1

--------------------------------------------------------------------------------

 

Reason unless: (x) Participant provides the Company with written objection to
the event or condition within ninety (90) days following the occurrence thereof;
(y) the Company does not reverse or otherwise cure the event or condition within
thirty (30) days of receiving that written objection; and (z) Participant
resigns his or her employment within thirty (30) days following the expiration
of that cure period.


(d)    “Payment Date” shall mean the date the Administrator determines that the
Shares payable upon achievement of the Performance Goals shall be paid, which
shall in no event be later than sixty (60) days after the Determination Date.


(e)    “Performance Share” shall mean a nonvoting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding Share
(subject to adjustment as provided in Section 11.3 of the Plan) solely for
purposes of the Plan and this Agreement. The Performance Shares shall be used
solely as a device for the determination of the payment to be made to
Participant if such Performance Shares become payable pursuant to Section 2.2
hereof. The Performance Shares shall not be treated as property or as a trust
fund of any kind.


(f)    “Retirement” shall mean a Termination of Services other than for Cause,
after Participant has (i) attained at least 58 years of age, and (ii) completed
at least seven consecutive years of service with the Company.  


(g)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable. Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of
Participant’s Termination of Services, all references to Participant’s
Termination of Services shall be construed to mean a “separation from service,”
as defined in Treasury Regulation Section 1.409A-1(h) (a “Separation from
Service”), and Participant shall not be considered to have a Termination of
Services unless such termination constitutes a Separation from Service with
respect to Participant.


1.2    Incorporation of Terms of Plan. The Performance Shares are subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.




ARTICLE II


GRANT OF PERFORMANCE SHARES


2.1    Grant of Performance Shares. In consideration of Participant’s agreement
to remain in the service or employ of the Company or a Subsidiary and for other
good and valuable consideration, effective as of the “Grant Date” set forth in
the Grant Notice (the “Grant Date”), the Company grants to Participant an award
of Performance Shares as set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan and this Agreement.


2.2    Performance-Based Right to Payment.


(a)    The number of Shares that shall be issued pursuant to the Performance
Shares shall be determined based on the Company’s achievement of annual goals
related to return on invested

A-2

--------------------------------------------------------------------------------

 

capital and Company revenue growth (the “Company Performance Measures”) and the
relative total shareholder return (“TSR,” and together with the Company
Performance Measures, the “Performance Goals”) during the period beginning on
December 29, 2013 and ending on December 31, 2016 (the “Performance Period”), in
each case, as determined by the Administrator. On the Determination Date, the
Administrator in its sole discretion shall determine whether and to what extent
the Performance Goals have been attained. The payment of Shares with respect to
Participant’s Performance Shares is contingent on the attainment of the
Performance Goals. Accordingly, Participant will not become entitled to payment
with respect to the Performance Shares subject to this Agreement unless and
until the Administrator determines that the Performance Goals have been
attained. Upon such determination by the Administrator and subject to the
provisions of the Plan and this Agreement, Participant shall be entitled to
payment of that portion of the Performance Shares as corresponds to the
Performance Goals attained (as determined by the Administrator in its sole
discretion). Furthermore, pursuant to Section 2.5 (except as otherwise provided
therein), in order to be entitled to payment with respect to any Performance
Shares, Participant must be employed by the Company or an Affiliate on the
Payment Date.


(b)    As soon as administratively practicable following the Payment Date, but
in no event later than sixty (60) days after the Determination Date (for the
avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exemption from Section 409A of the Code), the Company shall deliver to
Participant (or any transferee permitted under Section 3.2 hereof) a number of
Shares (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Performance Shares subject to this award
that are payable pursuant to the achievement of the Performance Goals set forth
on Exhibit B. Notwithstanding the foregoing, in the event Shares cannot be
issued pursuant to Section 2.7(a), (b) or (c) hereof, then the Shares shall be
issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with Sections 2.7(a), (b) and (c) hereof.


2.3    Change in Control. Notwithstanding any contrary provision of this
Agreement and pursuant to Section 11.3 of the Plan, if a Change in Control
occurs and Participant has remained in the service of the Company continuously
until at least immediately prior to the Change in Control, the Performance
Shares shall be earned as follows:


(a)    If the Administrator reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Performance Shares will not be
honored or assumed, or new rights that substantially preserve the terms of the
Performance Shares substituted therefor, by Participant’s employer (or the
parent of such employer) immediately following the Change in Control, the
Performance Shares shall become fully vested and nonforfeitable immediately
prior to the Change in Control and the number of Shares earned and issued
pursuant to the Performance Shares shall equal the greater of (a) the target
number of Performance Shares set forth in the Grant Notice, and (b) the number
of Performance Shares that would have been earned based on actual achievement of
the Company’s Performance Goals through the most recently completed fiscal year
prior to such Change in Control (calculated as if the most recently completed
fiscal year prior to such Change in Control had been the end of the Performance
Period).


(b)    If the Administrator determines that the Performance Shares have been
assumed and, before the Payment Date, Participant experiences a Termination of
Services, other than for Cause, or Participant experiences a Termination of
Services with Good Reason, within the one year period immediately following the
Change in Control, the Performance Shares shall become fully vested and
nonforfeitable upon such Termination of Services and the number of Shares earned
and issued pursuant to the Performance Shares shall equal the greater of (a) the
target number of Performance Shares set forth

A-3

--------------------------------------------------------------------------------

 

in the Grant Notice, and (b) the number of Performance Shares that would have
been earned based on actual achievement of the Company’s Performance Goals
through the most recently completed fiscal year prior to such Change in Control
(calculated as if the most recently completed fiscal year prior to such Change
in Control had been the end of the Performance Period).


(c)    Any Performance Shares which are earned pursuant to this Section 2.3
shall be settled within 60 days of the Change in Control or Termination of
Services, as applicable, in accordance with Section 2.2.


2.4    Consideration to the Company; No Employment Rights. In consideration of
the grant of the award of Performance Shares by the Company, Participant agrees
to render faithful and efficient services to the Company or any Subsidiary.
Nothing in the Plan or this Agreement shall confer upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.


2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Notwithstanding any contrary provision of this Agreement, upon Participant’s
Termination of Services for any or no reason, all rights with respect to any
unpaid Performance Shares awarded pursuant to this Agreement shall immediately
terminate, and Participant, or Participant’s beneficiary or personal
representative, as the case may be, will be entitled to no payments or benefits
with respect thereto, unless the Administrator, as permitted pursuant to the
terms of the Plan, determines in its sole discretion otherwise (in which case
any payment to be made pursuant to this Award Agreement will be made on the
Payment Date and, for the avoidance of doubt, within the period required by
Section 409A of the Code, such that it qualifies as a “short-term deferral”
pursuant to Section 1.409A-1(b)(4) of the Department of Treasury regulations);
provided, however, that in the event of Participant’s Termination of Services
during the Performance Period by reason of death, disability or Retirement,
Participant shall be entitled to receive, on the Payment Date, a portion of the
unpaid Performance Shares awarded pursuant to this Agreement that would have
been paid had Participant remained employed to the end of the Performance
Period, prorated according to the number of full months that Participant was
employed during the Performance Period.


2.6     Withholding.


(a)    Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
federal, state or local tax law to be withheld with respect to the grant of the
Performance Shares or the issuance of the Shares, or any other taxable event
related thereto. The Company may permit Participant to make such payment in one
or more of the forms specified below:


(i)    by cash or check made payable to the Company;


(ii)    by the deduction of such amount from other compensation payable to
Participant;


(iii)    by tendering Shares (including, without limitation, Shares otherwise
payable pursuant to the Performance Shares) which have a then-current Fair
Market Value on the date of

A-4

--------------------------------------------------------------------------------

 

delivery not greater than the amount necessary to satisfy the Company’s
withholding obligation based on the minimum statutory withholding rates for
federal, state and local income tax and payroll tax purposes;


(iv)    by surrendering other property acceptable to the Administrator
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to Shares
payable pursuant to the Performance Shares, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of its withholding obligations; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale); or


(v)    in any combination of the foregoing.


(b)    In the event Participant fails to provide timely payment of all sums
required by the Company pursuant to Section 2.6(a), the Company shall have the
right and option, but not the obligation, to treat such failure as an election
by Participant to provide all or any portion of such required payment by means
of tendering Shares in accordance with Section 2.6(a)(iii).


(c)    The Company shall not be obligated to deliver any new certificate
representing Shares to Participant or Participant’s legal representative or
enter such Shares in book entry form unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the Performance Shares or the
issuance of Shares pursuant to the Performance Shares.


2.7    Conditions to Delivery of Shares. Subject to Section 2.6, the Shares
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
the Common Stock is then listed;


(b)    The completion of any registration or other qualification of such Shares
under any federal, state or foreign law or under regulations or rules
promulgated by the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its discretion, deem
necessary or advisable;


(c)    The obtaining of any approval or other clearance from any federal, state
or foreign governmental agency which the Administrator shall, in its discretion,
determine to be necessary or advisable; and


(d)    The receipt by the Company of full payment for all amounts which, under
federal, state, local or foreign tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such Shares.


2.8    Rights as Stockholder. The holder of the Performance Shares shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any Shares underlying the Performance Shares and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and

A-5

--------------------------------------------------------------------------------

 

held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11.3
of the Plan.




ARTICLE III


OTHER PROVISIONS


3.1    Administration. The Administrator shall have the power to (a) interpret
the Plan and this Agreement, (b) adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules and (c) amend this Agreement, subject
to Section 3.11. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be binding, conclusive and final
upon Participant, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Performance Shares. In its discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan, except with respect to matters which under Rule 16b-3 or Section
162(m) of the Code, or any regulations or rules issued thereunder, are required
to be determined in the discretion of the Administrator.


3.2    Grant Is Not Transferable. During the lifetime of Participant, the
Performance Shares may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the Shares underlying the Performance Shares have been issued, and all
restrictions applicable to such Shares have lapsed. Neither the Performance
Shares nor any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to sale or other disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such sale or other disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted sale or other
disposition thereof shall be null and void and of no effect, except to the
extent that such sale or other disposition is permitted by the preceding
sentence.


3.3    Restrictive Legends and Stop-Transfer Orders.


(a)    The share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with any legends that may be required by an applicable federal, state
or foreign securities laws.


(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(c)    The Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.



A-6

--------------------------------------------------------------------------------

 

3.4    Shares To Be Reserved. The Company shall at all times prior to the
Payment Date reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.


3.5    Binding Agreement. Subject to the limitation on the transferability of
the Performance Shares contained herein, this Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.


3.6    Adjustments upon Specified Events. The Administrator may accelerate
payment of the Performance Shares in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Shares contemplated by Section 11.3 of the Plan (including,
without limitation, an extraordinary cash dividend on such Shares), the
Administrator shall make such adjustments the Administrator deems appropriate in
the number of Performance Shares then outstanding and the number and kind of
securities that may be issued in respect of the Performance Shares. Participant
acknowledges that the Performance Shares are subject to amendment, modification
and termination in certain events as provided in this Agreement and Section 11.3
of the Plan.


3.7    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Participant shall be addressed to
Participant at the address for Participant appearing on the Grant Notice or at
the last known address for Participant contained in the Company’s records. By a
notice given pursuant to this Section 3.7, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.


3.8    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


3.9    Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


3.10    Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
applicable federal, state and foreign securities laws (including the Securities
Act and the Exchange Act) and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission or any other governmental
regulatory body. Notwithstanding anything herein to the contrary, the Plan shall
be administered, the Performance Shares are granted and the Shares are to be
issued, only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, the Plan and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


3.11    Amendments. This Agreement may not be modified, amended or terminated,
except by an instrument in writing, signed by a duly authorized representative
of the Company and, to the extent any such modification, amendment or
termination may adversely affect Participant’s rights under this Agreement, by
Participant, except as otherwise provided under the terms of the Plan.


3.12    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns

A-7

--------------------------------------------------------------------------------

 

of the Company. Subject to the restrictions on transfer herein set forth in
Section 3.2 hereof, this Agreement shall be binding upon Participant and his or
her heirs, executors, administrators, successors and assigns.


3.13    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Performance Shares and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, this Agreement shall
be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


3.14    Entire Agreement. The Plan, the Grant Notice (including all Exhibits
thereto) and this Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.


3.15    Section 409A. The Performance Shares are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Shares (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the
Performance Shares to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.


3.16    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Performance Shares,
and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to Performance Shares, as and when payable
hereunder.


3.17    Claw-Back Policy. The Shares shall be subject to any claw-back policy
implemented by the Company, in accordance with Section 11.7(b) of the Plan.

A-8

--------------------------------------------------------------------------------

 

EXHIBIT B
TO PERFORMANCE SHARE AWARD GRANT NOTICE

CONSENT OF SPOUSE


I, _________________________________, spouse of ______________________________,
have read and approve the foregoing Safeway Inc. Performance Share Award
Agreement (the “Agreement”). In consideration of issuing to my spouse the shares
of the common stock of Safeway Inc. set forth in the Agreement, I hereby appoint
my spouse as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of the common stock of
Safeway Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.




Dated: ______________________, 20___
______________________________________
Signature of Spouse






B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
TO PERFORMANCE SHARE AWARD GRANT NOTICE


SAFEWAY INC. 2011 EQUITY AND INCENTIVE AWARD PLAN




The Safeway Inc. 2011 Equity and Inventive Award Plan can be viewed at
http://home.safeway.com/hr/benefits/stockoption/plan.html

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
TO PERFORMANCE SHARE AWARD GRANT NOTICE


SAFEWAY INC. 2011 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS


The Prospectus can be viewed at
http://home.safeway.com/hr/benefits/stockoption/plan.html

D-1